Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I - Figs. 1-11 & 17A (lure 10 with sinker moving space 2 provided inside lure 10, rails 3, sinker 4, stopper 5, support 6, three plate-like reinforced members 11, one of reinforced members 11 provided over front end of a partition wall 19 and a front end of rails 3, small airspace formed between a lower end of reinforced member 11 and lower inner face 17 and thus sinker moving space 2 is communicated with the different space 7; pair of rails 3 running in front and back direction which is a long projection projecting inwardly in left and right direction from middle section of pair of inner faces 18 in upper and lower direction and are formed integrally with body 1/pair of inner faces 18, first rail section 31 positioned in a rear side of sinker moving space 2 and a second rail section 32 positioned in a front side of sinker moving space 2 and which has a rear end positioned below a front end of the first rail section 31, both first 31 and second 32 rail sections run parallel to front and back direction, partition wall 19 provided in an upper side of first 31 and second 32 rail section and prevents sinker 4 moving to upper side beyond partition wall 19, part of partition wall 19 provided in an upper side of first rail section 31 referred to as first wall part 191 and part of partition wall 19 positioned in upper side of second rail section 32 referred to as second wall 192, first wall 191 runs parallel to first rail section 31, second wall 192 runs parallel to second rail section 32, front end of first wall 191 positioned rather forward of front end of first rail section 31 and rear end of second wall 192 is positioned rather forward of rear end of second rail section 32, rear end of second wall 192 positioned below front end of first wall 191, rear end of second wall 192 and front end of first wall 191 are connected by third wall 193 which is an inclined face inclining downward from rear side to front side, depth A of first rail section 31 is longer than depth B of second rail section 32 to prevent sinker 4 from suddenly moving from first rail section 31 to second rail section 32; stopper 5 is a member for stopping sinker 4 from moving from second rail section 32 to first rail section 31 while lure 10 swims in water, third rail section 51 running downward from front end of first rail section 31 is used as stopper 5 and inclines downward from the front end of first rail section 31 to front side of sinker moving space 2 having front end connected to rear end of second rail section 32, first and second rail sections 31,32 and third rail section 51 is long projection projecting inwardly in left and right direction from middle section of pair of inner faces 18 of sinker moving space 2 in upper and lower direction, support 6 collides with third rail section 51 as a stopper 5 running downward from front end of first rail section 31, which prevents sinker 4 from moving further back than third rail section 51, even if lure 10 is vigorously moved in water sinker 4 is less likely to move from second rail section 32 to first rail section 31 and lure 10 can swim in water in a stable manner, an inclination angle α of third rail section 51 is 10-90° so that sinker 4 is less likely to move to first rail section 31 even if lure 10 is vigorously moved in water; sinker 4 with support 6 projecting in left and right direction and movable in front and back direction with support 6 on pair of rails 3, sinker 4 in a substantially parallelepiped shape having height H sufficiently smaller than depth D, support 6 is projected from lateral faces of sinker 4 outwardly in left and right direction and includes a first shaft 61 projecting in left and right direction on front side of sinker 4 and a second shaft 62 projecting in left and right direction on rear side of sinker 4, first shaft 61 is shaft sufficiently longer than width W of sinker 4 pressed into first shaft hole 41 made inwardly in left and right direction on front side of lateral faces of sinker 4 such that ends of shaft are projected through sinker 4 outwardly in left and right direction, second shaft 62 is shaft sufficiently longer than width W of sinker 4 pressed into second shaft hole 42 made inwardly in left and right direction on rear side of lateral faces of sinker 4 such that ends of shaft are projected from sinker 4 outwardly in left and right direction, first and second shafts 61,62 are not rotatable, where sinker 4 is on second rail section 32 an airspace G1 formed between the lower face of sinker 4 and inner lower face 17 of body is 1-5 mm and airspace G2 formed between upper face of sinker 4 and partition wall 19/second wall 192 is 0.5-2 mm);
Species II - Fig. 12 (first rail section 31 is provided so as to incline downward and forward from its rear side to enable the sinker 4 to be more reliably moved to the second rail section 32 after lure 10 lands in water);
Species III - Figs. 13A-B (partition wall 19 is formed in a rail form with an opening section 194 running in the middle of partition wall 19 in the front and back direction, width of opening section 194 is longer than the width of sinker 4 and is shorter in than the width of support 6, height of second wall 192 can be made shorter than upper face of sinker 4 on second rail section 32);
Species IV - Figs. 14A-B (third rail section 51 is not projected from pair of inner faces 18 of sinker moving space 2 and airspace S is formed between the third rail section 51 and pair of inner faces 18, third rail section 51 is provided from front end of first rail section 31 to rear end of second rail section 32 and is a plate-like member that is not in contact with the inner faces 18 of body 1, rail width of third rail section 51 is ½ or more, more preferably 2/3 or more of a rail width of the first rail section 31 or the second rail section 32);
Species V - Figs. 15A-B (one piece of wall 52 provided from front end of first rail section 31 to rear end of second rail section 32 is used as stopper 5, width of wall 52 is same as width of sinker moving space 2, lateral ends of wall 52 is connected to pair of inner faces 18 of body 1, width of wall 52 may be narrower than width of sinker moving space 2, airspace is formed between wall 52 and pair of inner faces 18 of sinker moving space 2, inclination angle γ of stopper 5/wall 52 usually 10-90°, wall 52 is used as stopper 5 thus rear end of sinker 4 collides with the wall 52 as stopper 5 which prevents sinker 4 from moving to the rear side);
Species VI - Figs. 16 & 17B (pair of first lateral faces 43 of sinker 4 positioned between first shaft 61 and second shaft 62 of sinker 4 have an inwardly curved surface, a pair of second lateral faces 44 positioned forward of first shaft 61 have an inclined surface and are tapered from rear side to front side, a pair of third lateral faces 45 positioned backward of second shaft 62 have an inclined surface and are tapered from front side to rear side, that is all lateral faces of sinker 4 are non-parallel to front and back direction, when sinker 4 leans to right side or left side due to tilting of lure 10 contact area between sinker 4 and rails 3 can be reduced significantly);
Species VII - Figs. 18A-B (support 6 with first shaft 61 and second shaft 62 projected from an upper face of sinker 4 outwardly in left and right direction so sinker 4 can be positioned further below and center of gravity of lure 10 is positioned lower and enables lure 10 to swim in a more stable manner);
Species VIII - Fig. 19A (second stopper 8 for stopping first shaft 61 of sinker 4 is provided in middle section of second rail section may be a slit 81 in which first shaft 61 can get caught and allows sinker 4 moved from first rail section 31 to second rail section 32 after landing in water to be more firmly held on second rail section 32 and sinker 4 is less likely to move from the first rail section 31 to second rail section 32);
Species IX - Fig. 19B (second stopper 8 for stopping first shaft 61 of sinker 4 is provided in middle section of second rail section may be a stepped portion 82 in which first shaft 61 can get caught and allows sinker 4 moved from first rail section 31 to second rail section 32 after landing in water to be more firmly held on second rail section 32 and sinker 4 is less likely to move from the first rail section 31 to second rail section 32); 
Species X - Figs. 20A-B (first and second shafts 61,62 are rotatable and tubular member 9 having substantially same diameter as inner diameter of first shaft hole 41 is inserted into first shaft hole 41 of sinker 4 and is a tube having a width wider than first shaft hole 41 and having ends projecting outwardly in left and right direction from first shaft hole 41, into this tubular member 9 first shaft 61 having a smaller diameter than an inner diameter of the tubular member 9 is inserted, tubular member 9 and second shaft 62 are inserted into second shaft hole 42, lubricant may be applied to an inner surface of tubular member 9 to make first shaft 61 and second shaft 62 rotate easily, sinker 4 moves easily to rear side of sinker moving space 2 when lure 10 is pulled out of water so that sinker 4 can be reliably positioned in rear side of sinker moving space 2 before re-casting lure 10); and
Species XI - Figs. 21A-B (a grommet-like tubular member 9 with tube 91 having sufficiently narrower width than first and second shaft holes 41,42 and flange 92 protrudingly provided at ends of tube 91, flange 92 comes into contact with lateral face of sinker 4 to prevent tube 91 from not getting into first and second shaft holes 41,42 any further, grommet-like tubular member 9 inserted into right end of first shaft hole 41 and left end of first shaft hole 41 respectively, sinker 4 moves easily to rear side of sinker moving space 2 when lure 10 is pulled out of water so that sinker 4 can be reliably positioned in rear side of sinker moving space 2 before re-casting lure 10).   
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-4.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-XI lack unity of invention because even though the inventions of these groups require the technical feature of a sinker moving space, a pair of rails provided in the sinker moving space, a sinker housed in the sinker moving space, and a support projecting in a left and right direction of the sinker, the pair of rails including a first rail section positioned in a rear side of the sinker moving space and a second rail section positioned in a front side of the sinker moving space having a rear end positioned below a front end of the first rail portion, and a stopper provided between the first rail portion and second rail portion which includes a third rail section positioned between the second rail section and first rail section, the third rail section running downward from the front end of the first rail section, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/092668 to Choi in view of Ninomiya 4,761,910.  Choi discloses a sinker moving space (3); a pair of rails (33-34) provided in the sinker moving space (see Fig. 6); a sinker (51-52) housed in the sinker moving space and movable on the pair of rails which include a first rail section (33-34 extending within the horizontal major length portion of 3 having a rear end adjacent 82) positioned in a rear side of the sinker moving space (3); a second rail section (33-34 extending within horizontal minor length portion of 3 having a front end adjacent 81) positioned in a front side of the sinker moving space and having a rear end positioned below a front end of the first rail section (see Fig. 3), wherein a stopper (vertical minor length portion of 3 between the first and second rail sections that also has 6 forming a wall boundary thereof), wherein the stopper includes a third rail section (vertical minor length portion of 3 between the first and second rail sections) positioned between the second rail section and the first rail section, the third rail section running downward from the front end of the first rail section (see Fig. 3), but does not disclose a support projecting in a left and right direction of the sinker.  Ninoyima discloses a sinker moving space (10); a pair of rails (15) provided in the sinker moving space; a sinker (23) housed in the sinker moving space; a support (24) projecting in a left and right direction of the sinker (see Fig. 7).  It would have been obvious to one of ordinary skill in the art to modify the fishing lure of Choi such that a support projects in a left and right direction of the sinker in view of Ninoyima in order to assist in holding the sinker at a predetermined position of the main body so that the lure can be drawn near in the present swimming state without undesired shifting movement of the sinker and also to guide the sinker along its path of movement within the sinker moving space.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA